Citation Nr: 0821134	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include depression and anxiety.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to March 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for a nervous condition, to include depression and anxiety.  
The issue of entitlement to service connection for PTSD was 
adjudicated in a March 2006 supplemental statement of the 
case (SSOC), which denied service connection for a nervous 
condition, to include depression, anxiety and PTSD.  
Subsequently, the RO issued an October 2007 rating decision 
denying service connection for PTSD as a separate claim.  
Given the conflicting information the veteran was provided 
regarding his responsibility in perfecting an appeal for 
service connection for PTSD, given that it is clear that he 
has been consistent in his interest in pursuing his appeal, 
and so as to avoid any prejudice to the veteran, the Board 
will assume jurisdiction over this issue.

The veteran testified at a January 2006 hearing before a 
Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims folder.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's nervous condition, to include depression and 
anxiety, was not shown in service, and the objective medical 
evidence fails to establish a nexus or link between such 
condition and the veteran's active service.


CONCLUSION OF LAW

A nervous condition, to include depression and anxiety, was 
not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of service connection for 
a nervous condition, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in April 2003, September 2003 
and April 2005 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  

In addition, letters dated in March 2006 and April 2006 
provided the veteran with notice concerning the assignment of 
disability ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Subsequent to the 
issuance of these letters, the veteran's claim was 
readjudicated in February 2007, October 2007 and March 2008 
statements of the case (SSOCs).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield IV, at 1323; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Service personnel records 
have been associated with the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  On several occasions, VA sent the veteran a VA 
Form 21-4142, Authorization and Consent to Release 
Information, and requested that he complete a separate form 
for each doctor or hospital from which he has received 
private treatment.  The Board observes that the veteran has 
not responded accordingly.  Although VA has a statutory duty 
to assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Therefore, the Board finds that the claims file 
contains all available evidence pertinent to the claim, as 
well as sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist the veteran in obtaining 
all outstanding records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends that he acquired a nervous disorder, to 
include depression and anxiety, as a result of active 
service.  For the reasons that follow, Board concludes that 
service connection is not warranted.

As an initial matter, the Board notes that the evidence of 
record establishes that the veteran has been currently 
diagnosed as having depression and an anxiety disorder.  See 
VAMC treatment records, November 2003 and December 2003.  
However, there is no evidence of record linking these 
conditions to his active service. 

Service medical records are silent concerning any complaints, 
treatment, or diagnosis of depression, anxiety or any other 
nervous condition during service.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record that the 
veteran had an anxiety disorder or depression in service and 
no competent medical opinion has related his anxiety disorder 
or depression to service.  Thus, the veteran's claim must 
fail.  See Hickson, supra.  In addition, it should be noted 
that the earliest indication of complaints treatment, or 
diagnosis of an anxiety disorder or depression is in the 
early 1990s, over 25 years after his discharge from service.  
See Statement of Dr. J.M.N., October 2003.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Given the amount of time that has passed between service and 
the first treatment of record for depression and anxiety, and 
the fact that the claims folder completely lacks any medical 
opinion or indication that the veteran's nervous condition is 
related to his active duty, the Board has determined that 
service connection is not warranted for depression, an 
anxiety disorder, or any other nervous condition other than 
PTSD.

The Board is mindful of the veteran's statements regarding 
the etiology of his depression and anxiety disorder.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., that he is taking a number of 
medications to treat his depression and anxiety.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the etiology of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the cause of his 
current disability.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a nervous condition, to include depression and 
anxiety.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a nervous condition, to 
include depression and anxiety, is denied.


REMAND

The veteran contends he currently has PTSD as a result of his 
service in Vietnam.  Specifically, he describes incidents in 
which he was subjected to sniper attacks while transporting 
cargo in Vietnam and in which he encountered snakes.  See 
PTSD Questionnaire, December 2006.  The veteran explains that 
he has a tremendous fear of snakes.  

The Board notes that the veteran has a current diagnosis of 
PTSD that has been attributed to his experiences in Vietnam.  
See VAMC treatment records, November 2003 to January 2008.  
Evidence of ongoing treatment for PTSD is well-documented in 
the claims folder.  However, an in-service stressor event has 
yet to be verified by the evidence of record.

Service personnel records show that the veteran was assigned 
to the 725th Engineer Battalion in Hawaii.  Although the 
records are silent with regard to service in Vietnam, the 
veteran's DD-214 form does reference foreign service in the 
Pacific region.  The veteran has indicated that he was sent 
to Vietnam on temporary duty (TDY) for several months towards 
the end of his Hawaii assignment.  He explained that his unit 
was sent to Vietnam under secrecy, and therefore, this 
assignment was not documented in his service records.  See VA 
Form 646, April 2006.  It was further noted that his TDY in 
Vietnam took place during the early Vietnam War era, when the 
U.S. was not yet officially engaged in the war.  See id.  

In March 2007, the RO made a formal determination that there 
was insufficient information to corroborate the stressors 
associated with the veteran's PTSD claim.  Thereafter, the 
veteran submitted a new statement in which he provided more 
details of his Vietnam TDY.  See Statement In Support of 
Claim, December 2007.  The veteran stated that he had been in 
Vietnam from August 1964 to December 1964 and that he had 
been sent there following the Tonkin incident to drive 
trucks, delivering supplies to various sites to prepare the 
massing areas for the large number of combat troops that were 
scheduled to arrive in December 1964.  Along with the 
statement, the veteran included photographs he had taken in 
Vietnam in August 1964.

Service medical records indicate that, during the relevant 
time period, the veteran was seen in Hawaii for medical 
treatment on August 4, 1964, and not seen again for 
additional medical treatment until December 8, 1964.  The 
Board observes that these dates appear to correspond with the 
dates of the veteran's claimed Vietnam service. 

In light of the foregoing, the Board finds that further 
evidentiary development is necessary with respect to the 
veteran's claimed stressors.  The Agency of Original 
Jurisdiction (AOJ) should make reasonable efforts to verify 
the veteran's purported stressors through official channels, 
to include the U.S. Joint Services Records Research Center 
(JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records (CRUR)) to search for relevant 
records from August 4, 1964 to December 8, 1964.  In 
particular, an attempt should be made to obtain unit records 
for this time period.  Alternative sources of evidence should 
also be explored.  

The Board also finds that there are outstanding psychiatric 
treatment records that have not yet been obtained.  
Specifically, it was noted in an October 2003 statement of 
Dr. J. Harris that the veteran had previously been treated 
approximately 10 years ago by Dr. R. Williams, a 
neuropsychologist at the Fort Wayne Neurological Center.  On 
remand, an attempt should be made to obtain records of such 
treatment.  See 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. 
§ 3.159.  

If, following the aforementioned evidentiary development, the 
veteran's stressor is verified, the veteran should be 
scheduled for a VA medical examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to verify the 
veteran's claimed stressors through the 
appropriate channels, to include the 
JSRRC.  Specifically, a request should be 
made to locate records from August 4, 
1964 to December 8, 1964.  JSRRC should 
be provided with all pertinent 
information, to include copies of 
personnel records, units of assignment, 
and stressor statements.  If more details 
are required to conduct such a search, 
the veteran should be urged to provide 
the necessary information.  The results 
of such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  The AOJ should ask the veteran to 
authorize the release of all records of 
psychiatric treatment by Dr. R. Williams 
at the Fort Wayne Neurological Center.  
After authorization is received, the AOJ 
should attempt to obtain such records.

3.  If the stressor is verified, the AOJ 
should schedule the veteran for a VA 
psychiatric examination to assess the 
current nature and etiology of his PTSD.  
The entire claims folder must be made 
available to the examiner prior to the 
examination.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  The examiner should 
render an opinion as to whether the PTSD 
has based on the DSM-IV criteria and, if 
so, whether the PTSD is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) related to the 
veteran's verified stressor(s), or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


